Citation Nr: 1212219	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-14 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1957 to July 1960.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision in which the RO, among other things, denied service connection for bilateral hearing loss.  In August 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2009.

In February 2011, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested action, the RO continued to deny this claim (as reflected in a November 2011 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  Although the Veteran's has hearing loss in each ear to an extent recognized as a disability for VA purposes, and may have experienced some in-service noise exposure, as alleged, he also had post-service noise exposure associated with hunting, there is no credible evidence of hearing loss for decades after service, and there is no competent evidence or opinion to support a finding that there exists a medical nexus between any in-service acoustic trauma/noise exposure and current bilateral hearing loss.



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a July 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The July2008 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the July 2007 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

Post rating, a March 2011 letter again provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the March 2011 letter, and opportunity for the Veteran to respond, the November 2011 supplemental SOC (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of VA treatment records and the reports of May and September 2011 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran.  The Board also finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is required.  

The Board acknowledges that, in the February 2011 remand, the Board instructed that an ear, nose and throat physician provide a medical opinion as to the relationship, if any, between in-service noise exposure and current hearing loss; in this case, however, the actual opinion was provided by an audiologist.  Nonetheless, the Board's prior instructions have been substantially complied with as the examiner, an audiologist, performed the requested review and offered an opinion about a disorder within her area of expertise, an opinion to which the May 2011 VA ENT examiner deferred.  The United States Court of Appeals for Veterans Claims has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."   D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  

As explained in more detail below, audiologist who evaluated the Veteran in September 2011 stated that she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation, and the Veteran has not presented or identified a competent opinion that supports the claim.  Under these circumstances, a remand to have an ENT physician opine as to etiology of the hearing loss, would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through notice of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records are unavailable, as the NPRC reported that the records may have been destroyed in a fire at that facility in 1973.  Moreover, the RO efforts to search for alternative records were unsuccessful.  The Board points out that there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as this, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with these heightened duties in mind.  

Pertinent post-service evidence includes the report of a September 2006 audiological consult reflecting an assessment of mild to severe sensorineural hearing loss with good word recognition, bilaterally.  The Veteran reported that he first noticed the hearing loss in 1960.  The examiner noted that this degree of hearing loss could cause situational communication problems. 

Pursuant to the Board's remand, the Veteran underwent VA ear disease examination in May 2011 and VA audiological evaluation in September 2011.  

In the report of a May 2011 VA ear disease examination, a VA examiner acknowledged that he had reviewed the Veteran's claims file.  The Veteran reported no childhood or family history of ear, nose, and throat disease; he reported minimal noise exposure in childhood.  The Veteran stated he had some recreational noise exposure when he hunted with his sons for approximately 6 or 7 years without noise protection until his sons became old enough to hunt on their own.  He had no history of head injury or ototoxic drug exposure.  The Veteran reported that during service his duties involved generating liquid oxygen for flight personnel in an environment that was located in an enclosed trailer with diesel engines while he was stationed at Laughlin Air Force Base in 1959-1960.  He did not use noise protection in the performance of his duties.  The Veteran stated that he first noticed hearing problems in 1961 or 1962, at which time he noted that he had to ask people to repeat their sentences.  His hearing problems became progressively more severe and were especially worse in background noise or in crowds.

The Veteran reported that he received initial treatment at the VA for his hearing problems 4 years earlier and in follow-up 2 years later was found to have a significant decrease in his hearing, at which time hearing aids were recommended.  He had been wearing hearing aids for approximately 2 years with pretty good results.  He denied any vertigo or balance problems and denied having tinnitus.

The examiner diagnosed bilateral sensorineural hearing loss, and noted that the Veteran was scheduled for audiometric and speech discrimination testing for purposes of determining whether he had hearing loss to an extent recognized as a disability for VA purposes.

On VA audiological evaluation in September 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
70
70
70
LEFT
45
22
70
75
80

Speech audiometry revealed speech recognition ability of 94 percent in both the right ear and left ear.  It was noted that the test results were valid for rating purposes.  The diagnosis was bilateral sensorineural hearing loss.  

The examiner stated that she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  In this regard, the examiner explained that there were no hearing tests in the service record; without previous hearing tests, it was not possible, without resorting to speculation, to determine if the Veteran's hearing loss was caused from acoustic trauma sustained in the military.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for bilateral hearing loss must be denied.

As indicated above, the service treatment records are presumed to have been or were destroyed while the file was in the possession of the government.  It logically follows that hearing loss was not shown in service treatment records.  However, that the absence of in-service evidence of hearing loss disability is not necessarily fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Here, recent audiometric testing results establish that the Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes; however, there is no medically-sound basis attribute current hearing loss to service. 

Again, the Veteran's service treatment records are not available to document the occurrence of, or treatment for, any specific incident of acoustic trauma, as alleged..  However, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  In this regard, the Veteran has reported that his duties involved generating liquid oxygen for flight personnel in an environment that was located in an enclosed trailer with diesel engines without the use of noise protection.  

However, even if the Board accepts as credible the Veteran's assertions that he experienced acoustic trauma or significant noise exposure during service, as alleged, the Veteran has also acknowledged a  6-7 year post-service history of recreational noise exposure while hunting with his sons without the use of hearing protection-a period longer than his military service.  The Board also points out inconsistencies in the Veteran's report as to when he first noted diminished hearing, as, in September 2006, he reported first noticing diminished hearing in 1960 (during service), whereas during the September 2011 audiological evaluation, he indicated that it was in 1961 or 1962 (one or two years after service).

It is also noteworthy that, notwithstanding the Veteran's assertions as to when he first noticed hearing problems, the fact remains that the first evidence documenting hearing problems was in 2006, approximately 51 years after active military service.  The Board points out that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board further notes that there simply is no competent evidence or opinion even suggesting that the hearing loss disability first shown so many years after the Veteran's service is medically-related to any acoustic trauma/noise exposure therein.  In the only opinion of record to address the question of the etiology of the Veteran's hearing loss, the VA audiologist who evaluated the Veteran in September 2011 stated that she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation, explaining that, without hearing tests from the service record, it was impossible to determine if the Veteran's hearing loss was caused from acoustic trauma sustained in the military.  Significantly, the Veteran has not presented, identified, or even alluded to the existence of any competent evidence or opinion to support a finding that there exists a medical relationship between current hearing loss and any incident of his military service. 

Finally, the Board emphasizes that, as the Veteran simply cannot meet the required elements of his claim on the basis of lay assertions, alone, to whatever extent he asserts that there exists a medical relationship between current bilateral hearing loss and service, such assertions provide no basis for allowance of the claim.  As indicated above, the matter of medical nexus upon which this claim turns is a matter within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without appropriate training and expertise, he is not competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay  assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the no competent, credible, and probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


